          Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 1 of 15




                                       United States District Court
                                        District of Massachusetts



Covidien LP and Covidien Holding Inc.,

                         Plaintiffs,                     Civil Action No. 1:16-cv-12410-
                                                         NMG
       v.

Brady Esch,                                                     Jury Trial Demanded

                         Defendant.


     Declaration of Patrick M. Arenz in Support of Covidien’s Motion to Amend the
           Judgment for Attorneys’ Fees, Expenses, and Prejudgment Interest

     I, Patrick M. Arenz, declare as follows:

     1.        I am a partner at Robins Kaplan LLP and represent Plaintiffs Covidien LP

and Covidien Holding Inc. (”Covidien”) in this case. I have been involved in this case from

the outset, managed the case on a day-to-day basis, and was part of the trial team.

     2.        The Court awarded Covidien its attorneys’ fees and expenses as the prevailing

party in this case. Dkt. No. 339 at 15; Dkt. No. 340 at ¶ 8. I submit this affidavit in support

of Covidien’s Motion to Amend the Judgment for Attorneys’ Fees, Expenses, and

Prejudgment Interest.

     3.        Robins Kaplan has represented Covidien during the entire course of this

three-year litigation.

     4.        Covidien has incurred a total of approximately $4.8 million in fees and

expenses (approximately $3.5 million in fees from Robins Kaplan and over $1 million in

expenses) litigating this dispute with Mr. Esch and related cases involving Mr. Esch and his




                                                    1
          Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 2 of 15




company Venclose. That total includes work from attorneys, paralegals, law clerks, and

other professional support staff.

     5.        Covidien seeks a total lodestar amount of $2,661,774.35 in fees for 6,609.07

hours of legal services performed by the Robins Kaplan core team and $531,008.76 in

expenses incurred by Covidien in this case.

     6.        Covidien’s request is limited to fees incurred from work on this case

performed by a core team from Robins Kaplan of 6 attorneys: Munir Meghjee, Patrick

Arenz, Emily Niles, and William Manske, and Anthony Froio and Robert Callahan, who

served as local counsel; and 4 paralegals: Anthony Hoppa, Jill Parrott, Kia Schmeckpeper,

and Kodie Richardson. The backgrounds, experience, qualifications, and roles of these core

team members are described in more detail below.

     7.        Covidien’s request does not include any fees it incurred from litigating related

matters against Mr. Esch and Venclose, including the following cases: Venclose Inc. v.

Covidien Holding, Inc., No. 16-cv-07372-EJD (N.D. Cal.) (dismissed for lack of subject matter

jurisdiction); Covidien Holding, Inc., et al v. Venclose, Inc. No. Nl 7C-08-081 CEB (Del. Super.

Ct.) (stayed); Venclose Inc. and Brady Esch, v. Covidien LP et al., Nos. 17-CV-315406, 18-CV-

327382 (Cal. Super. Ct.) (consolidated and stayed).

I.     Core team members from Robins Kaplan

     8.        A core group of Robins Kaplan attorneys represented Covidien at trial in May

2019, including Munir Meghjee, Patrick Arenz, Emily Niles, and William Manske. This

team of attorneys have significant intellectual property litigation and trial experience. Kodie

Richardson and Anthony Hoppa are Robins Kaplan paralegals that supported that team at

trial. Anthony Froio and Robert Callahan Jr. served as local counsel throughout the case.



                                                2
           Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 3 of 15




Kia Schmeckpeper and Jill Parrott supported the core team up to trial and throughout the

litigation.

      9.        I, Patrick M. Arenz, am a partner at Robins Kaplan LLP with more than 13

years of experience. I graduated magna cum laude from William Mitchell College of Law, in

2006. My practice has included patent and copyright infringement matters, trade secret

misappropriation, breach of contract disputes, and business and individual tort cases. I have

represented Covidien from the start of this case. I managed this case on a day-to-day basis,

oversaw significant briefing and discovery efforts, and appeared on Covidien behalf at

numerous hearings, depositions, and at trial.

      10.       Munir R. Meghjee is a partner at Robins Kaplan LLP with more than 28

years of experience. Mr. Meghjee graduated cum laude from Northwestern University School

of Law in 1991. His national practice has included representing corporations, pension funds,

foundations, and academic institutions in patent, business, and financial litigation, as well

as individuals in mass tort matters. Mr. Meghjee has represented Covidien during this entire

case, and appeared on Covidien’s behalf at numerous hearings, depositions, and at trial.

      11.       Emily E. Niles is a sixth year associate at Robins Kaplan LLP. She graduated

magna cum laude from the University of St. Thomas School of Law in 2014. Ms. Niles

primarily litigates business disputes, including breach of contract, trade secret, patent

infringement, and employment matters. She has represented clients in several federal trials.

Ms. Niles has been the primary associate working on this case from outset and played a

substantial role during every stage of this case, including early motions, discovery,

dispositive briefing, and trial.




                                                3
          Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 4 of 15




        12.    William E. Manske is a partner at Robins Kaplan LLP with 8 years of

experience. He graduated magna cum laude from the University of Minnesota Law School.

He represents individuals and companies on intellectual property matters, including patent,

trademark, trade secret, and copyright litigation, among other business disputes. Mr.

Manske became involved in this case in 2019 during trial preparation. He played a

significant role in trial preparation and assisting the team at trial.

        13.    Anthony A. Froio is the Managing Partner of Robins Kaplan LLP’s Boston

office and a member of the firm’s Executive Board. Mr. Froio graduated from Suffolk

University Law School in 1989. He has over 30 years of experience in complex litigation

related to intellectual property and trademark infringement, employment and bankruptcy

litigation, as well as general commercial disputes. Mr. Froio is a member of the

Massachusetts Academy of Trial Lawyers. He served as local counsel for Covidien in this

case.

        14.    Robert F. Callahan Jr. is a senior associate in the Boston office of Robins

Kaplan LLP. Since graduating from Boston University School of Law in 2012, Mr.

Callahan has appeared in a number of federal court trials, including intellectual property

litigation in the U.S. District Court for the District of Massachusetts. Mr. Callahan’s

litigation practice focuses on intellectual property and complex commercial disputes. He

served as local counsel for Covidien in this case.

        15.    Kodie Richardson is a Senior Paralegal in the Robins Kaplan LLP Boston

office. Kodie received her B.S. in Justice Studies from Arizona State University in 1998. She

went on to receive her Paralegal Certificate, with Distinction, from the Academy of Business

College in 2000. Ms. Richardson is a career litigation paralegal with 20 years’ experience



                                                 4
        Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 5 of 15




handling a variety of cases with extensive trial experience. Ms. Richardson was responsible

for all aspects of trial support for this case.

     16.       Anthony Hoppa is the Director of Litigation Support & Trial Consultant at

Robins Kaplan LLP. He has a BA from Hamline University in Legal Assistance and is a

Certified Trial Director Trainer. He has nearly 30 years of legal support experience and has

supported over 35 jury trials as a Senior Paralegal and Trial Consultant. Mr. Hoppa

assisting the Robins Kaplan LLP team with digital and video evidence preparation and in-

court exhibit/evidence presentation during trial.

     17.       Kia Schmeckpeper is a Senior Paralegal in the Robins Kaplan LLP

Minneapolis office. Ms. Schmeckpeper received her A.A.S. in Paralegal from Minnesota

School of Business in 2002 and in Accounting from Eldorado College in 1997. Ms.

Schmeckpeper has 18 years of experience handling a variety of cases from inception through

trial, appeals, and have assisted on matters before the PTAB and ITC. She provided

litigation support throughout the case, but primarily during discovery, providing assistance

with deposition preparation, expert discovery, and court filings.

     18.       Jill Parrot is a Junior Paralegal in the Robins Kaplan LLP Minneapolis

office. She received her Paralegal Certificate from the Minnesota Paralegal Institute in 2011.

Ms. Parrott joined the case team on this matter during the discovery phase where she

focused her work on preparing deposition kits and assisting with court filings.

     19.       Numerous other attorneys and professional support staff provided services on

this case to conduct significant document review and production, legal research, among

other services necessarily for this case. Covidien has subtracted fees billed for work by

attorneys and other professional support staff outside of the core team on this case.



                                                  5
        Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 6 of 15




II.    Reasonable hours Covidien requests for Robins Kaplan’s work on this litigation

      20.      Covidien seeks fees it has incurred for a total of 6,609.07 hours of legal

services by Robins Kaplan’s core team. The time billed to Covidien for Robins Kaplan’s

core team’s work on this case was reasonable and necessary for the representation of

Covidien in this case.

      21.      Attached as Exhibit 1 is a detailed description of contemporaneous time

entries for work performed by Robins Kaplan core team that is requested by Covidien. Each

time entry provides the name of the pertinent timekeeper, date of the work performed, a

description for the nature of the work performed, the hourly rate charged for the work, the

amount billed to Covidien, and the requested lodestar amount. All time entries for the core

team have been reviewed and any duplicative or unnecessary entries have been removed.

      22.      A limited subset of billing entries from June 2018 are marked with an “*” in

Exhibit 1, indicating                                               . The lodestar amount

requested was calculated based on the discounted time and the billing rates set forth herein

such that the requested amount is less than the actual amount billed to and incurred by

Covidien for those entries.

      23.      Covidien’s attorneys and paralegals spent a reasonable amount of time and

labor to get the case through preliminary motions, discovery, summary judgment, and to

prevail at trial, as discussed further below.

       A.      Early motions

      24.      The first year litigation this case involved the following early motions

involving extensive briefing:

           Covidien’s Motion for Preliminary Injunction (granted), Dkt. Nos. 14-15, 31, 38;
           Esch’s Motion to Dismiss or Transfer (denied), Dkt. Nos. 41-44, 50, 52-60; and


                                                6
         Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 7 of 15




            Esch’s Motion to Dismiss or Stay (denied), Dkt. Nos. 73-75, 80, 82.

        B.      Discovery

       25.      Document Production - Approximately 31,532 documents totaling 228,236

pages were produced in this case.

       26.      Written Discovery – The parties exchanged extensive written discovery. Mr.

Esch served 25 interrogatories, 63 requests for production, and a set of 106 requests for

admission on Covidien. Covidien served 25 interrogatories, 40 requests for production, and

25 requests for admission on Mr. Esch.

       27.      Depositions - Covidien took 15 depositions of Mr. Esch’s witnesses and

defended 6 depositions of Covidien’s witnesses.

       28.      The first witness deposed in this case was Venclose’s CEO, H. Gerald

Gibson. At the first deposition, Mr. Gibson and Mr. Esch’s counsel—who also represented

Venclose and Mr. Gibson—repeatedly made improper objections and instructed the witness

not to answer 88 of Covidien’s questions based on objections unrelated to the attorney-client

privilege. Covidien filed a motion to compel Mr. Gibson to reappear for another individual

deposition to answer Covidien’s questions. That motion is attached as Exhibit 2. Covidien

deposed Mr. Gibson twice as an individual and again as a 30(b)(6) witness for Venclose,

Inc.

       29.      Covidien deposed James Abrams twice as a 30(b)(6) witness for Venclose

Inc., first on June 26, 2018 and again on July 25, 2017. Defendant Esch’s and Venclose’s

counsel had designated Mr. Gibson to provide testimony on certain topics, but he was

unable and/or unwilling to do so at his deposition. Consequently, Mr. Esch’s and




                                               7
         Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 8 of 15




Venclose’s counsel later agreed to reproduce Mr. Abrams for a second deposition to testify

on those 30(b)(6) topics.

     30.        Covidien deposed Benjamin Glenn twice as well. Mr. Esch had not disclosed

Mr. Glenn as a potential fact witness on his initial disclosures, but later disclosed him as a

non-retained expert. Magistrate Judge Dein ordered Mr. Glenn to appear for a deposition to

disclose his purported expert opinions. Dkt. No. 187 at 4. Mr. Glenn could not explain what

opinions he would be providing in this case. See Dkt. No. 256 at 3 (“When asked/told at his

deposition, ‘And you can’t tell me what those opinions are as you sit here today because

you don’t know as you sit here today what questions you'll be asked at trial; correct?’ Mr.

Glenn answered: ‘That’s the way that I’m understanding.’”). Later at the final pretrial

conference, the Court ordered that Defendant Esch had to produce Mr. Glenn for a second

deposition on the eve of trial.

     31.        Disputes relating to discovery from non-party witnesses - Mr. Esch and his

counsel’s efforts to prevent Covidien from obtaining discovery from non-party witnesses

required significant attention and time from Covidien’s attorneys to obtain discovery in the

face of their opposition. This led to several discovery disputes heard in the Northern District

of California, including the following:

          Covidien’s Motion to Compel Venclose to Comply with Subpoenas to Produce
           Documents, Things, and Deposition Testimony;
          Covidien’s Motion to Compel H. Gerald Gibson to Reappear for his Deposition
           and Covidien’s Motion for Fees and Costs relating to that motion;
          Mr. Esch and Venclose’s Motion to Quash Covidien’s Subpoenas to Non-Party
           Darius A. Przygoda and/or Issue a Protective order Limiting the Scope of the
           Subpoenas; and
          Venclose’s Ex Parte Motion to Stay the Deposition of Non-Party Venclose
           Contractor.




                                               8
         Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 9 of 15




See Covidien LP v. Esch, No. 18-mc-80063-SVK, 2018 U.S. Dist. LEXIS 81053, at *15 (N.D.

Cal. May 14, 2018.

       32.      Discovery disputes in the District of Massachusetts – Covidien also incurred

fees from Robins Kaplan’s work on discovery motions in the District of Massachusetts.

Covidien’s attorneys submitted hundreds of pages of briefing and attended multiple hearings

on pretrial disputes including the following:

            Esch’s Motion to Modify the Scheduling Order (denied), Dkt. Nos. 88-89, 93, 94,
             117167;
            Esch’s Emergency Motion for Protective Order and/or to Stay the Deposition of
             Brady Esch (withdrawn after fully briefed), Dkt. Nos. 97-98, 101;
            Esch’s Motion to Compel, Dkt. Nos. 105-106, 112, 119, 122-124;
            Covidien’s Motion to Strike Mr. Esch’s Non-Retained Expert Witness
             Disclosures (granted in part, denied in part), Dkt. Nos. 130-131, 135, 137, 157,
             176, 187, 198, 207; and
            Esch’s Motion to Remove Confidentiality Designations and Unseal Documents
             (granted in part, denied in part), Dkt. Nos. 170-172, 194, 209, 215, 218-220, 229,
             234, 247.

       33.      Pre-trial and trial - The core team’s preparation for trial involved numerous

tasks, including the preparation of Covidien’s exhibit list; drafting objections to Mr. Esch’s

exhibits (which included 789 exhibits); identifying deposition designations; responding and

objecting to Mr. Esch’s selected deposition testimony; witness selection and preparation;

preparation for cross-examination; preparation of demonstratives; preparation of Covidien’s

opening statement; drafting proposed jury instructions; drafting proposed voir dire; drafting

a proposed verdict form; drafting pretrial memoranda; and drafting motions in limine,

among other tasks.

III.    Reasonable rates requested for Robins Kaplan’ work on this litigation

       34.      The following table details the hourly rates of Robins Kaplan’s core team for

work that Covidien incurred fees for on this case.



                                                9
Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 10 of 15
       Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 11 of 15




     39.      Exhibit 3 includes detailed lodestar calculations for fees incurred by Covidien

for services by Robins Kaplan’s core team for work on this case by year and in total.

V.     Expenses incurred by Covidien in this litigation

     40.      Covidien seeks a total of $531,008.76 in expenses that it incurred for this case.

       A.     EDiscovery expenses

     41.      Covidien requests $87,328.04 in expenses it incurred for Ediscovery services

in this case, including processing, production, conversion, and management of the 31,532

electronic documents. These Ediscovery were reasonable and necessary incurred in light of

the extensive document discovery in this case.

     42.      The Ediscovery expenses incurred by Covidien and supporting

documentation is detailed in the Declaration of Linda Banks, Director of Ediscovery at

Robins Kaplan LLP.

     43.      Covidien sent a proposed ESI stipulation that could have more efficiently

streamlined document exchanges in this case, but Esch’s counsel ignored Covidien’s

requests to negotiate the terms for an ESI stipulation. A true and correct copy of Covidien’s

emails to Mr. Esch’s counsel on this subject are attached as Exhibit 4.

       B.     Expert expenses

     44.      Covidien incurred $344,045.00 in expenses for the expert services of Dr. Terry

Layton and Michele Riley and her team at Stout Risius Ross, LLC for this case. The

services of these experts were reasonable and necessary incurred in light of the technical and

damages issues in this matter.

     45.      Dr. Terry Layton was a technical expert for Covidien in this case. His CV is

attached as Exhibit 5. Dr. Layton’s hourly rate for work on this case ranged from $425-$600



                                              11
       Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 12 of 15




per hour and $50 per hour for travel. Exhibit 6 is a detailed summary of the expenses

Covidien incurred for Dr. Layton’s services on this case and the corresponding invoices

from Dr. Layton. The invoices have been highlighted to identify expenses Covidien’s

requests. Covidien seeks $164,395 in expenses it incurred for the expert services of Dr.

Layton in this case.

     46.       Ms. Michele Riley, from Stout Risius Ross, LLC, was a damages expert for

Covidien in this case. Several of Ms. Riley’s colleagues from Stout Risius Ross assisted her

in her work on this case. Ms. Riley and her colleague education and experience are

described in the bios attached as Exhibit 7. Stout Risius Ross charged the following hourly

rates for their work on this case: Michele Riley, $525 per hour; Lindsey G. Fischer, $400 per

hour; David P. Kiyosaki, $275 per hour; and Lauren Ray, $215 per hour. Exhibit 8 is a

detailed summary of the expenses Covidien incurred for Stout Risius Ross’s services on this

case and the corresponding invoices from Dr. Layton. The invoices have been highlighted to

identify expenses Covidien’s requests. Covidien seeks $179,650 in expenses it incurred for

Stout’s services in this case.

       C.      Deposition transcript and video expenses

     47.       Covidien seeks $16,012.49 in deposition transcript expenses it incurred in this

case. Exhibit 9 is a detailed breakdown of deposition expenses Covidien requests, which

does not include the deposition video and transcript expenses requested as taxable costs in

Covidien’s Bill of Costs.

       D.      Copying and printing expenses

     48.       Covidien seeks a total of $35,368.99 in copying and printing expenses it

incurred in this case. Exhibit 10 is a detailed breakdown of copying and printing expenses



                                              12
       Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 13 of 15




Covidien requests and supporting documentation, which does not include the copying

expenses requested as taxable costs in Covidien’s Bill of Costs.

       E.      Hearing transcripts

     49.       Covidien seeks a total of $426.70 in hearing transcript expenses it incurred in

this case. Exhibit 11 is a detailed breakdown of hearing expenses Covidien requests, which

does not include the hearing transcript expenses requested as taxable costs in Covidien’s Bill

of Costs.

       F.      Travel and hotel expenses for depositions, hearings, and trial

     50.       Covidien seeks a total of $47,827.38 in airline and hotel expenses Covidien

incurred for its attorneys to attend depositions, hearings, and trial for this case. The travel

and hotel expenses were reasonable and necessary incurred Robins Kaplan’s representation

of Covidien in this case.

     51.       Exhibit 12 is a detailed breakdown of the $32,533.26 in airline and hotel

expenses Covidien incurred for attendance of Robins Kaplan’s attorneys at depositions for

this case and the corresponding invoices.

     52.       Exhibit 13 is a detailed breakdown of the $12,537.19 airline and hotel

expenses Covidien incurred for attendance of Robins Kaplan’s attorneys at hearings,

mediation, and an in-person pretrial meet and confer for this case and the corresponding

invoices.

     53.       Exhibit 14 is a detailed breakdown of the $3,119.30 in airline expenses

Covidien incurred transportation of Robins Kaplan’s trial team to and from trial and the

corresponding invoices.


     I declare that the statements above are true and correct to the best of my knowledge.


                                               13
      Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 14 of 15




Dated: January 10, 2020

                                          /s/Patrick M. Arenz




                                     14
       Case 1:16-cv-12410-NMG Document 352 Filed 01/10/20 Page 15 of 15




                                     Certificate of Service

       I certify that on January 10, 2020, I electronically filed this document with the Clerk

of the Court using the CM/ECF system, thereby served the registered participants as

identified in the Notice of Electronic Filing.


                                                 /s/Patrick M. Arenz




                                                 15
